Citation Nr: 1027457	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  98-20 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for 
lactose intolerance/irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1987 to 
September 1998.

This matter comes before the Board of Veterans' Appeals (Board) 
from a September 1998 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Nashville, 
Tennessee, which granted service connection for lactose 
intolerance and assigned a noncompensable evaluation, effective 
September 1998.  An April 1999 rating decision increased the 
evaluation to 10 percent effective from September 1998.  

In September 1999, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A transcript 
of that hearing is of record.  

This matter was previously before the Board in November 2005 when 
the Board denied the Veteran's claim.  The Veteran appealed the 
November 2005 Board decision to the United States Court of 
Appeals for Veterans Claims (Court).  In an Order dated in 
October 2007, the Court vacated the Board's November 2005 
decision and remanded the case to the Board for development 
consistent with a Joint Motion for Remand (JMR).  In February 
2008, the Board remanded the claim for further development, to 
include scheduling the Veteran for a VA examination. In February 
2009, the claim was again before the Board when the Board granted 
an initial rating of 30 percent.  In March 2009, the RO issued a 
rating decision effectuating the Board's February 2009 decision.  
The Veteran appealed the Board's February 2009 decision to the 
Court, and in an Order dated in February 2010, the Court vacated 
the Board's February 2009 decision and remanded the case to the 
Board for development consistent with a JMR.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

In its February 2008 Remand, the Board directed the RO to provide 
the Veteran with VCAA notice and to request him to provide any 
additional pertinent information.  The record reflects that the 
RO complied with these directives.  The Board also remanded the 
claim for the RO to make arrangements with the appropriate VA 
medical facility for the Veteran to be afforded a 
gastrointestinal examination for the purpose of determining the 
current severity of his service-connected lactose 
intolerance/irritable bowel syndrome.  The record reflects that 
the RO complied with this directive on two occasions by 
scheduling the Veteran for a VA examination on July 15, 2008, for 
which the Veteran failed to report, and scheduling him for a VA 
examination on July 24, 2008, to which he also failed to report.  
The record further reflects that, prior to the dates of the 
examinations, the Veteran was aware that he was scheduled for a 
VA examination.  In a statement received by VA on July 7, 2008, 
the Veteran wrote, "I got a letter from VA in Nashville, TN 
about needing an exam in order to determine my Irritable Colon 
Syndrome."  The Veteran did not state that he would be unable to 
make the appointment, and the record does not contain any 
evidence that the Veteran had good cause for failing to report.  

Despite failing to report for two scheduled VA examinations, the 
Veteran now avers that he is still entitled to a VA examination.  
As the Court has ordered the Board to comply with its February 
2008 Remand, the Board once again remands the Veteran's claim for 
the RO to schedule the Veteran for an examination.  In this 
regard, the Veteran also avers that his condition may be 
evaluated under Diagnostic Code 7305, and has worsened since a 
2005 VA examination.  (See correspondence dated in June 2010).  
See Snuffer v. Gober, 10 Vet. App. 400 (1997).  The Board notes 
that the Veteran has moved since the claim was first filed, and 
he apparently now resides in North Carolina; therefore, an 
examination should be scheduled at an appropriate facility.

In addition, the RO should attempt to obtain all pertinent VA and 
private clinical records.  A private medical record dated in 
March 2010 reflects that the Veteran sought treatment from Joseph 
H. Healy, M.D. and was to have a "follow-up" with him in two 
months, or approximately May 2010.  VA should attempt to obtain 
these records, and any other pertinent records from Dr. Paul 
Brown (a civilian gastroenterologist in Louisville, Kentucky, as 
referenced in the March 2010 medical report of Dr. J.H.) and VA.

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to complete and 
return a provided VA Form 21-4142, 
Authorization and Consent to Release 
Information, for any medical treatment 
facilities in which he was treated for his 
lactose intolerance/irritable bowel syndrome, 
to include Joseph H. Healy, M.D., Dr. Paul 
Brown, and VA.  After obtaining a completed VA 
Form 21-4142, the RO should attempt to obtain 
any pertinent medical records, not already 
associated with the claims file.  

If VA's search for any such records yields 
negative results, this fact should be noted in 
the claims folder.  Any documents received by 
VA should be associated with the claims 
folder.
 
2.  Schedule the Veteran for a VA 
gastrointestinal examination for the purpose 
of determining the current nature and severity 
of his service-connected lactose 
intolerance/irritable bowel system.  (The 
Board notes that the Veteran apparently 
resides in North Carolina.)

The Veteran's claims file, including a copy of this 
remand, must be made available to the examiner for 
review.  The examiner should indicate that the 
claims file was reviewed.  

All evaluations deemed necessary should be 
performed and the results noted in the examination 
report.  

The examiner should describe the nature and 
extent of the Veteran's present disability, 
including the frequency of any bowel 
disturbance with abdominal distress, diarrhea, 
or alternating diarrhea and constipation.

The examiner should also provide an 
opinion as to the extent the Veteran's 
lactose intolerance/irritable bowel 
syndrome would interfere with his ability 
to obtain or maintain gainful employment.

The examiner should note whether there is 
impairment of health manifested by 
anemia, weight loss, or recurrent 
hematemesis or melena. 

3.  The Veteran should be advised that failure 
to appear for an examination as requested, and 
without good cause, could adversely affect his 
claim, to include denial.  See 38 C.F.R. § 
3.655 (2009).  A copy of notice of the 
Veteran's scheduled appointment should be 
sent to the Veteran's attorney, Virginia A. 
Girard-Brady.
 
4.  After undertaking any other development 
deemed appropriate, the RO should readjudicate 
the increased evaluation issue on appeal, to 
include whether an evaluation under another 
Diagnostic Code is warranted.  If the 
benefit sought on appeal is not granted, the RO 
should issue a supplemental statement of the 
case and provide the Veteran and his 
representative with an appropriate opportunity 
to respond.  Thereafter, the claim should be 
returned to the Board as warranted. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


